Case 8:15-cv-02787-VMC-AEP Document 611 Filed 07/10/20 Page 1 of 5 PageID 11405




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    ANGELA DEBOSE,

                Plaintiff,


    v.                                    Case No. 8:15-cv-2787-T-33AEP


    UNIVERSITY OF SOUTH FLORIDA
    BOARD OF TRUSTEES, et al.,

              Defendants.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    pro se Plaintiff Angela DeBose’s Motion for Reconsideration

    of its prior Orders denying various motions filed by DeBose.

    (Doc. # 609). For the reasons that follow, the Motion is

    denied.

    I.    Background

          After the Eleventh Circuit issued a written opinion

    affirming    this    Court’s   grant     of   summary    judgment   in

    Defendants’ favor on certain claims, affirming this Court’s

    entry of judgment as a matter of law in favor of Defendant

    University of South Florida Board of Trustees (“USFBOT”), and

    affirming    this   Court’s    denial   of    DeBose’s   request    for

    attorneys’ fees and costs, (Doc. # 587), DeBose filed a motion


                                      1
Case 8:15-cv-02787-VMC-AEP Document 611 Filed 07/10/20 Page 2 of 5 PageID 11406




    for independent action for relief pursuant to Federal Rule of

    Civil Procedure 60(d). (Doc. # 588). DeBose also filed, in

    short succession, a motion for the recusal or reassignment of

    the magistrate judge in this matter, a motion for evidentiary

    hearing, and a motion for extension of time to file an amended

    notice of appeal. (Doc. ## 596, 600, 603).

          On June 23, 2020, this Court entered an Order denying

    DeBose’s motion for independent action and also denying her

    motions for an evidentiary hearing and leave to file an

    amended notice of appeal. (Doc. # 607). This Court explained

    that DeBose had failed to meet the high standard required to

    grant   Rule   60(d)   motions   because    she   merely   sought   to

    relitigate matters already considered and rejected by this

    Court in the years-long litigation leading up to the motion.

    (Id.). On June 24, 2020, United States Magistrate Judge

    Porcelli, having had the motion for recusal referred to his

    chambers, denied the motion for reassignment or recusal as

    moot. (Doc. # 608). On June 26, 2020, DeBose filed a motion

    for reconsideration of this Court’s Orders of June 23 and 24,

    2020. (Doc. # 609).

          USFBOT has filed a response in opposition (Doc. # 610),

    and the Motion is ripe for review.




                                      2
Case 8:15-cv-02787-VMC-AEP Document 611 Filed 07/10/20 Page 3 of 5 PageID 11407




    II.   Legal Standard

          “Federal Rules of Civil Procedure 59(e) and 60 govern

    motions for reconsideration.” Beach Terrace Condo. Ass’n,

    Inc. v. Goldring Invs., No. 8:15-cv-1117-T-33TBM, 2015 WL

    4548721, at *1 (M.D. Fla. July 28, 2015). “The time when the

    party files the motion determines whether the motion will be

    evaluated under Rule 59(e) or Rule 60.” Id. “A Rule 59(e)

    motion must be filed within 28 days after the entry of the

    judgment.” Id. “Motions filed after the 28–day period will be

    decided under Federal Rule of Civil Procedure 60(b).” Id.

          Here, the Motion was filed within 28 days of the Court’s

    Order, so Rule 59 applies. “The only grounds for granting a

    Rule 59 motion are newly discovered evidence or manifest

    errors of law or fact.” Anderson v. Fla. Dep’t of Envtl.

    Prot., 567 F. App’x 679, 680 (11th Cir. 2014)(quoting Arthur

    v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)).

          Granting relief under Rule 59(e) is “an extraordinary

    remedy to be employed sparingly in the interests of finality

    and conservation of scarce judicial resources.” United States

    v. DeRochemont, No. 8:10-cr-287-T-24MAP, 2012 WL 13510, at *2

    (M.D. Fla. Jan. 4, 2012)(citation omitted). Furthermore, “a

    Rule 59(e) motion [cannot be used] to relitigate old matters,

    raise argument or present evidence that could have been raised


                                      3
Case 8:15-cv-02787-VMC-AEP Document 611 Filed 07/10/20 Page 4 of 5 PageID 11408




    prior to the entry of judgment.” Michael Linet, Inc. v. Vill.

    of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

    III. Analysis

           While DeBose raises various points in her Motion, all of

    her arguments crystallize to a single contention – that this

    Court erred in denying her motion for independent action.

    However, DeBose has not pointed to any new evidence in support

    of her Motion. Moreover, DeBose’s arguments are, essentially,

    a rehash of the arguments raised in her Rule 60(d) motion.

    DeBose has spent considerable time and energy over the course

    of this litigation attempting to convince the Court that

    sanctions are in order against USFBOT for spoliation of

    evidence and various other infractions. As explained in its

    prior Order, this Court has considered and rejected these

    arguments    on   multiple    occasions.      Such   arguments   are   not

    permissible on a Rule 59(e) motion.

           In sum, DeBose has not met her burden of demonstrating

    that newly discovered evidence or manifest errors of law or

    fact merit reconsideration of the Court’s June 23, 2020, or

    June   24,   2020,   Orders   under    Rule    59(e).   Her   motion   for

    reconsideration must be denied.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:


                                       4
Case 8:15-cv-02787-VMC-AEP Document 611 Filed 07/10/20 Page 5 of 5 PageID 11409




          Angela DeBose’s Motion for Reconsideration (Doc. # 609)

    is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this 8th

    day of July, 2020.




                                      5
